Citation Nr: 1502591	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-04 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder

2.   Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a lung disorder, to include as due to mustard gas exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from July 1975 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan which reopened a previously denied claim of service connection for a back disorder and denied this claim on the merits and also denied a claim of service connection for a pulmonary lung condition.  Having reviewed the record evidence, and in light of the Board's decision below to reopen the previously denied claim, the issues on appeal have been recharacterized as stated on the title page of this decision.

The Board observes that, in a June 1981 rating decision, the RO denied the Veteran's claim of service connection for a back disorder.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2014).  

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for a back disorder is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

As is explained below in greater detail, new and material evidence has been received sufficient to reopen the previously denied claim of service connection for a back disorder.  The claims of service connection for a back disorder and for a lung disorder, to include as due to mustard gas exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a decision issued in June 1981, the RO denied the Veteran's claim of entitlement to service connection for a back condition; this decision was not appealed and became final.
	
2.  Evidence received since the June 1981 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the claim of service connection for a back disorder. 


CONCLUSIONS OF LAW

1.  The June 1981 rating decision, which denied the claim of entitlement to service connection for a back condition, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1981) [(2014)]. 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's request to reopen the previously denied claim of service connection for a back disorder, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to the request to reopen the previously denied claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran claims that he had a pre-existing back disorder prior to his military service and that he aggravated this condition during his active service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  When such chronic diseases are at issue, the second and third elements for service connection may be established by showing continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Id.  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

The Veteran submitted a claim for service connection for a "back injury" in May 1981.  Specifically, he wrote that he injured his back in "1972-74, 78, 79, 80."  In June 1981 correspondence, the RO denied service connection for a back condition.  At the time of such decision, the RO considered the Veteran's service treatment records which, while they showed a deformity of the right clavicle, were negative for an injury to the back.  Specifically, the RO concluded that service connection was not warranted as such condition was not incurred in or aggravated by military service.  

Although the RO provided notice of the June 1981 denial, the Veteran did not initiate an appeal.  Therefore, the RO's decision of June 1981 is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1981) [(2014)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In this case, such regulation is applicable as no evidence pertaining to the Veteran's claim for service connection for a back disorder was received prior to the expiration of the appeal period stemming from the June 1981 decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

In May 2009, the Veteran requested to reopen his claim for service connection for a back disorder.  By rating decision dated in August 2009, the RO continued the denial of service connection for a low back disorder, finding that the Veteran had failed to submit new and material evidence to reopen the claim.  Thereafter, the Veteran submitted post-service medical evidence showing a history of two injuries to the back prior to his military service (in 1972 and 1974); medical documentation of several post-service injuries to the back (in September 1986, September 1991, and July 1994); and several diagnosed disabilities of the back beginning in September 1986.  Significantly, a July 1989 statement from Dr. G.R.A. noted that X-rays of the Veteran's back in 1986 (following a September 1986 back injury) revealed some degenerative changes and a little narrowing at L4-5 which "obviously" pre-existed the injury in question.  

By rating decision dated in September 2009, the RO reopened the claim for service connection for a back disorder and denied this claim on the merits.   

The Board notes in this regard that rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court also held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

The Board finds that the evidence received since the June 1981 RO decision is new and material.  Specifically, the current medical diagnoses regarding the back and the July 1989 statement from Dr. G.R.A. noting that a back disorder "obviously" pre-existed a September 1986 injury are new and material.  In Shade, the Court stated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  The June 1981 decision denied service connection for a back condition as there was no medical evidence of a current back disorder and/or a nexus to military service.  Now there is current evidence of a back disorder and a possible nexus to service.  As such, the Board finds that the old and new evidence of record, considered as a whole, triggers VA's duty to assist to provide an adequate medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  On this basis, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen the previously denied claim for service connection for a back disorder. 


ORDER

As new and material evidence has been received, the previously claim of service connection for a back disorder is reopened; to this extent only, the appeal is granted. 


REMAND

Although the Veteran's previously denied claim of service connection for a back disorder has been reopened, the Board also finds that a remand for additional development is necessary before the underlying claim can be adjudicated on the merits.

A review of the Veteran's claims file shows that he may be in receipt of Social Security disability benefits.  Specifically, in a June 1981 "Statement of Income and Net Worth" the Veteran wrote that he had applied for Social Security in March 1981.  A May 1988 letter from the Social Security Administration (SSA) entitled "Social Security Notice of Reconsideration" indicates that the Veteran's previous denial of benefits was proper.  In August 2009 correspondence, the Veteran wrote that he had been in receipt of SSA since 2004.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records. 

In August 2009 correspondence, the Veteran also wrote that he was treated for a back disorder in either 1977 or 1978, within one year of his discharge, at St. Mary's Hospital, Greenway, Wisconsin.  He had been receiving VA treatment since the 1970s and had pulmonary function tests in 2002 or 2003.  Unfortunately, a review of the Veteran's claims file shows that there are no records regarding the claimed treatment for a back disorder in the 1970s (either private or VA) and it appears that the AOJ has not attempted to obtain these records.  The Board notes in this regard that the Court has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, the Veteran's updated VA and private treatment records should be obtained.

The Board next notes that no medical opinion has been obtained regarding the claimed etiological relationship between the Veteran's back disorder and active service.  As discussed above, the Veteran contends that he had a back disorder that pre-existed military service and was aggravated during his service.  The Veteran's service treatment records show that he sought repair of the right clavicle in March 1976 and stated that he had fractured the right clavicle 2 years earlier (or in approximately March 1974) in a motor vehicle accident.  In a July 1989 statement, Dr. G.R.A. noted that a back disorder "obviously" pre-existed a September 1986 injury.  As also discussed above, this evidence is sufficient to trigger the duty to provide the Veteran with appropriate VA examination.  See McLendon, 20 Vet. App. at 79.  Therefore, on remand, the Veteran should be afforded a VA examination to determine whether any current back disorder is related to service.  
	
With respect to the Veteran's service connection claim for a lung disorder, the Board notes that no medical opinion has been obtained regarding the claimed etiological relationship between a lung disorder and active service, to include as due to mustard gas exposure.  A November 2000 private treatment record shows a history of longstanding tobacco use, some emphysematous bronchitis by history, and a family history of premature artherosclerosis.  It was noted that the Veteran's shortness of breath and chest burning likely were related to his pulmonary system and he may well have some element of significant reactive airway disease superimposed on his emphysematous changes.  In the Veteran's February 2012 substantive appeal, he wrote that he was exposed to mustard gas and other dangerous chemicals during basic training.  He asserted that someone pulled off his gas mask during a training exercise and he was exposed to hazardous chemicals for 90 percent longer than any other soldier.  He also asserted that he was treated for a skin rash and a cyst/tumor on his right back side following this alleged in-service exposure and has been treated for several cysts since service due to this exposure.  He further asserted that his current lung disorder required the use of an inhaler and he cannot climb a flight of stairs or walk more than 100 feet due to this disability.  

Unfortunately, as the Veteran's service personnel records have not been obtained, there is no record of the alleged in-service exposure in the claims file or any reasonable means for the Board to determine whether such assertions or in-service exposure are credible.  There also is no determination of record that the Veteran's service treatment records cannot be obtained.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (holding that VA's efforts to obtain service department records shall continue until records obtained or unless reasonably certain that records do not exist or further efforts to obtain them would be futile).  Thus, on remand, the AOJ should attempt to obtain the Veteran's service personnel records.

The Board also finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed lung disorder.  While the Veteran's alleged in-service exposure to mustard gas has not been verified, his service treatment records reflect complaints of chest pain in September 1976 with an impression of costochondritis.  Therefore, the Board finds that, on remand, the Veteran should be afforded a VA examination to determine the nature and etiology of his lung disorder.
 
Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and request that SSA provide the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any request(s) sent to SSA, and any reply, to include any records provided, should be associated with the claims file.

2.  Contact the appropriate Federal records repository and request the Veteran's complete service personnel records.  A copy of any request(s) for these records, and any reply, to include all records provided, should be associated with the claims file.  If these records cannot be obtained, make a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  A copy of any formal determination regarding the unavailability of the Veteran's service treatment records should be associated with the claims file.

3.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a back disorder and/or for a lung disorder since his service separation.  Advise the Veteran not to resubmit any records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already, to include all records that may be available from St. Mary's Hospital, Greenway, Wisconsin dated in 1977 and 1978 and pulmonary function tests dated in either 2002 or 2003.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

4.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his back disorder.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any back disability (whether in the cervical, thoracic, or lumbar spine) currently experienced by the Veteran, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether there is clear and unmistakable evidence that a back disorder, if diagnosed, existed prior to service.  

(i)  If there is clear and unmistakable evidence that the disorder(s) pre-existed service, then the examiner is asked to state whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service.  If there was an increase in the severity of the Veteran's disorder(s), then the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that any current back disorder pre-existed service, then the examiner is asked whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disorder was caused or aggravated by the Veteran's active service. 

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

5.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his claimed lung disorders.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify all currently diagnosed lung disorders.  For each currently diagnosed lung disorder, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that this disorder was caused or aggravated (permanently worsened) by active service or any incident of service, to include the Veteran's in-service treatment for chest pain with an impression of costochondritis in September 1976.  In offering such opinion, the examiner should consider the lay statements from the Veteran regarding exposure to mustard gas and other harmful chemicals during service.

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

6.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

7.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


